Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 11-19, & 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not describe receiving tracking information from a first, second, and third position of the EM sensor.  This does not allow one having ordinary skill in the art to fully understand the invention.
Claims 2-5, 7-9, 11-19, & 22 depend from claim 1, and therefore, inherit the deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-16, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans (US 2017/0156685) in view of Yates (US 2018/0049830).
Regarding claim 1, Dickhans teaches (Figures 1 & 5) a surgical system comprising:
a surgical tool (bronchoscope 50, Paragraph 0042);
an electromagnetic (EM) sensor (EM sensor 94, Paragraph 0043);
an EM navigation system (EMN system 100, Paragraph 0042) including:
an EM field generator (EM field generator 76, Paragraph 0043) configured to generate an EM field, and an EM tracking system (electromagnetic tracking system 70, Paragraph 0042) configured to track the EM sensor within the EM field; and
a computing device (computing device 80, Paragraph 0043) including a processor (processor 504, Paragraph 0085) and a memory (memory 502, Paragraph 0085) storing instructions which, when executed by the processor, cause the computing device to:
receive a first position of a target within the EM field (Paragraph 0052);
Here, the first position refers to the initialized position when first registering the location of the EM sensor to the patient’s anatomy.
receive tracking data from the EM tracking system regarding a second position of the EM sensor (Paragraph 0052 & 0062-0063);
Paragraphs 0062-0063 teach that navigating the sensor to the target location comprises continually tracking and displaying the current position of the sensor.  Any position between the initial position and the target position can be considered the second position.
determine that the surgical tool is placed proximate the target at a third position (target location, Paragraph 0064) to treat the target (treatment target, Paragraph 0064);
Here, the target location serves as the third position, in which treatment is performed at the target location.
determine that the surgical tool has moved after the surgical tool is placed proximate the target (Paragraph 0067); and
in response to determining that the surgical tool has moved after the surgical tool is placed proximate the target at the third position to treat the target, generate an alert (Paragraph 0069; [As stated in Paragraph 0067, the patient movement refers to any undesired breathing motion, since the procedure is performed during a breath hold.  Therefore, the notification taught in Paragraph 0069 is generated in response to the detected movement between the tool and target.]).
However, Dickhans fails to disclose that the surgical tool is determined to have moved with respect to the target.
Yates teaches determining that the surgical tool (tool, Paragraph 0046) has moved with respect to the target (tissue surface, Paragraph 0046).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dickhans such that the determination of whether the surgical tool has moved is made in reference to the target as taught by Yates.  By using the target as the frame of reference by which movement is determined, the apparatus can more accurately ensure that the surgical tool is maintained within the desired proximity to the target.
Regarding claim 2, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
determine that movement of the surgical tool is greater than a predetermined threshold (Paragraph 0069); and
in response to determining that movement of the surgical tool is greater than a predetermined threshold, cause a display device to display guidance for confirming placement of the surgical tool (Paragraph 0065).
Yates further teaches determining that the surgical tool (tool, Paragraph 0046) has moved with respect to the target (tissue surface, Paragraph 0046).
Regarding claim 3, Dickhans in view of Yates teach the system according to claim 2, and Dickhans further teaches the guidance for confirming placement of the surgical tool includes instructions to acquire image data of at least a portion of a patient's body (Paragraph 0065).
Regarding claim 4, Dickhans in view of Yates teach the system according to claim 2, and Dickhans further teaches the guidance for confirming placement of the surgical tool includes instructions to reposition the surgical tool (Step S364, Paragraphs 0064-0065 & 0075).
At step S364, if the system determines if the surgical tool is positioned proximate the target.  If not, the application returns to previous steps that aids in navigation to the target location and device positioning.
Regarding claim 7, Dickhans in view of Yates teach the system according to claim 2, and Dickhans further teaches the predetermined threshold is based on critical structures proximate the target (Paragraphs 0059, 0061, 0067, & 0069).
Per paragraphs 0059, 0061, & 0067, the system identifies critical structures of the patient’s anatomy, generates a 3D model based on this data, and applies the model to the patient’s respiratory cycle.  Then, paragraph 0069 states the imaging data is used to determine a threshold of movement.
Regarding claim 8, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the EM sensor is coupled to the surgical tool (Paragraph 0043), and wherein determining that the surgical tool is placed proximate the target at the third position to treat the target includes determining that the EM sensor is proximate the target at the third position to treat the target (Paragraph 0064).
Regarding claim 9, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the EM sensor is coupled to the surgical tool (Paragraph 0043), and wherein determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that the EM sensor has moved after the surgical tool is placed proximate the target (Paragraphs 0064 & 0069).
Regarding claim 11, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches an extended working channel (EWC) (extended working channel 96, Paragraph 0043), wherein the EM sensor is coupled to the EWC, wherein the surgical tool is inserted into the EWC, and wherein determining that the surgical tool is placed proximate the target at the third position to treat the target includes determining that the EM sensor is proximate target at the third position to treat the target (Paragraph 0064).
Regarding claim 12, Dickhans in view of Yates teach the system according to claim 11, and Dickhans further teaches determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that the EM sensor has moved after the surgical tool is placed proximate the target (Paragraph 0069).
Regarding claim 13, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
receive image data of at least a portion of a patient's body (Paragraph 0049);
cause a display device to display the image data (Paragraph 0049); and
cause the display device to display an indication of the second position of the EM sensor on the image data (Paragraph 0052).
Regarding claim 14, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to receive image data of at least a portion of a patient's body (CBCT imaging, Paragraphs 0069), wherein determining that the surgical tool has moved after the surgical tool is placed proximate the target at the third position to treat the target includes determining that the surgical tool has moved after the surgical tool is placed proximate the target at the third position to treat the target (Paragraph 0067) based on the image data (Paragraph 0069).
However, Dickhans fails to disclose that the surgical tool is determined to have moved with respect to the target.
Yates teaches determining that the surgical tool (tool, Paragraph 0046) has moved with respect to the target (tissue surface, Paragraph 0046).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dickhans such that the determination of whether the surgical tool has moved is made in reference to the target as taught by Yates.  By using the target as the frame of reference by which movement is determined, the apparatus can more accurately ensure that the surgical tool is maintained within the desired proximity to the target.
Regarding claim 15, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to cause a display device to display an indication of movement of the surgical tool when it is determined that the surgical tool has moved after the surgical tool is placed proximate the target (Paragraph 0069).
Regarding claim 16, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
receive image data of at least a portion of a patient's body (Paragraph 0049);
generate a three-dimensional (3D) model of the portion of the patient's body based on the image data (Paragraph 0035);
cause a display device to display the 3D model (Paragraph 0035); and
cause the display device to display an indication of the second position of the EM sensor on the 3D model (Paragraph 0052).
Regarding claim 22, Dickhans in view of Yates teach the system according to claim 1, and Dickhans further teaches determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that movement of the surgical tool is greater than a predetermined threshold (Paragraph 0069).
Yates further teaches determining that the surgical tool (tool, Paragraph 0046) has moved with respect to the target (tissue surface, Paragraph 0046).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Yates, in further view of Bly (US 2016/0074123).
Regarding claim 23, Dickhans teaches a method comprising:
detecting a first position of a sensor within a luminal network of a patient as the sensor moves towards a target (Paragraph 0052);
Here, the first position refers to the initialized position when first registering the location of the EM sensor to the patient’s anatomy.
determining that the sensor is at a second position (target location, Paragraph 0064) from the target for treating the target (treatment target, Paragraph 0064);
Here, the target location serves as the second position, in which treatment is performed at the target location.
monitoring the first position of the sensor (Paragraph 0052);
determining movement of the sensor from the second position (Paragraph 0067) from the target for treating the target (Paragraph 0064);
determining that the movement of the sensor from the second position within the threshold distance from the target for treating the target exceeds a second threshold distance (Paragraph 0069); and
providing guidance on a user interface for repositioning the sensor when the movement of the sensor from the second position for treating the target exceeds the second threshold distance (steps S340-S342, Paragraphs 0069-0070, Figure 3A; [Paragraph 0070 states that guidance is provided to help position the tool after requesting a CBCT scan.  This CBCT scan can be requested at any point during the procedure to confirm the location of the tool, per Paragraph 0064.  If, in step S340, the location of LG 92 is found to be incorrect, the system notifies the user and updates the displayed location in step S341.  In step S342, the pathway to the target location is updated.  Paragraph 0060 teaches that this pathway refers to a displayed guidance that can assist the user in navigating back to the target location.  Therefore, after receiving the notification that the relative location of the tool and target has moved, the operator can request a CBCT scan to reposition the tool.]).
However, Dickhans fails to disclose using a threshold distance to place the sensor proximate the target.
Yates teaches determining that the sensor is at a position within a first threshold distance from the target (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an additional threshold distance taught by Yates in the system taught by Dickhans.  This would allow the operator to define different values for placing the sensor and determining if it has moved from its position.
However, Dickhans in view of Yates fail to disclose that the second threshold distance is greater than the first threshold distance.
Bly teaches determining if a surgical instrument is within a first (first pre-determined threshold distance, Paragraph 0084) and second threshold distance (second pre-determined threshold distance, Paragraph 0084) from the target location (surgical boundary, Paragraphs 0084 & 0094), wherein the second threshold distance is greater than the first threshold distance (Paragraph 0084).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method steps taught by Dickhans in view of Yates to include two threshold distances, wherein the second threshold distance is greater than the first threshold distance, as taught by Bly.  There may exist different states based on the distance from the sensor to the target that require multiple threshold distances.  For example, being within a first threshold distance may indicate an ideal distance from the target, exceeding the first threshold distance but being within a second threshold distance may indicate an acceptable, but not ideal distance from the target, and exceeding the second threshold distance may indicate an unacceptable distance from the target.  Communicating this information to the operator may be vital in order to provide the highest-quality treatment to the patient.
Regarding claim 24, Dickhans teaches a system for alerting a user of movement of a tool, the system comprising:
the tool (bronchoscope 50, Paragraph 0042) navigable through a luminal network, the tool including a sensor (EM sensor 94, Paragraph 0043);
a computing device (computing device 80, Paragraph 0043) including a processor (processor 504, Paragraph 0085) and memory (memory 502, Paragraph 0085) configured to receive outputs from the sensor and storing in the memory an application which when executed by the processor, causes the computing device to:
detect a first position of the tool within the luminal network as the sensor moves towards a predetermined target (Paragraph 0052);
Here, the first position refers to the initialized position when first registering the location of the EM sensor to the patient’s anatomy.
determine that the sensor is at a second position (target location, Paragraph 0064) from the predetermined target for treating the predetermined target (treatment target, Paragraph 0064);
Here, the target location serves as the second position, in which treatment is performed at the target location.
monitor the first position of the tool (Paragraph 0052);
determine movement of the tool from the second position (Paragraph 0067) from the predetermined target for treating the predetermined target (Paragraph 0064); and
provide guidance on a user interface for repositioning the tool when the movement of the tool from the second position within the threshold distance from the predetermined target for treating the predetermined target exceeds a second threshold distance (steps S340-S342, Paragraphs 0069-0070, Figure 3A; [Paragraph 0070 states that guidance is provided to help position the tool after requesting a CBCT scan.  This CBCT scan can be requested at any point during the procedure to confirm the location of the tool, per Paragraph 0064.  If, in step S340, the location of LG 92 is found to be incorrect, the system notifies the user and updates the displayed location in step S341.  In step S342, the pathway to the target location is updated.  Paragraph 0060 teaches that this pathway refers to a displayed guidance that can assist the user in navigating back to the target location.  Therefore, after receiving the notification that the relative location of the tool and target has moved, the operator can request a CBCT scan to reposition the tool.]).
However, Dickhans fails to disclose using a threshold distance to place the tool proximate the target.
Yates teaches determining that the tool is at a position within a first threshold distance from the predetermined target (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an additional threshold distance taught by Yates in the system taught by Dickhans.  This would allow the operator to define different values for placing the tool and determining if it has moved from its position.
However, Dickhans in view of Yates fail to disclose that the second threshold distance is greater than the first threshold distance.
Bly teaches determining if a surgical instrument is within a first (first pre-determined threshold distance, Paragraph 0084) and second threshold distance (second pre-determined threshold distance, Paragraph 0084) from the target location (surgical boundary, Paragraphs 0084 & 0094), wherein the second threshold distance is greater than the first threshold distance (Paragraph 0084).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method steps taught by Dickhans in view of Yates to include two threshold distances, wherein the second threshold distance is greater than the first threshold distance, as taught by Bly.  There may exist different states based on the distance from the sensor to the target that require multiple threshold distances.  For example, being within a first threshold distance may indicate an ideal distance from the target, exceeding the first threshold distance but being within a second threshold distance may indicate an acceptable, but not ideal distance from the target, and exceeding the second threshold distance may indicate an unacceptable distance from the target.  Communicating this information to the operator may be vital in order to provide the highest-quality treatment to the patient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Yates, as applied to claims 1-2, in further view of Yoon (KR 10-1647467).
Regarding claim 5, Dickhans in view of Yates teach the system according to claim 2, and Dickhans further teaches the surgical tool is an extended working channel (EWC) (extended working channel 96, Paragraph 0043).
However, Dickhans in view of Yates fail to disclose removing the first sensor and inserting a second sensor.
Yoon teaches removing a treatment tool from the EWC and inserting a tool including a second EM sensor into the EWC (Abstract).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated inserting a second sensor into the EWC taught by Yoon to the instructions to the system taught by Dickhans.  This can prove useful if the tools perform different functions during the procedure.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Yates, as applied to claims 1 & 16, in view of Stolka (US 2015/0148664).
Regarding claim 17, Dickhans in view of Yates teach the system according to claim 16, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
cause the display device to display an indication of the first position of the target on the 3D model (Paragraph 0036).
However, Dickhans in view of Yates fail to disclose displaying the distance between the tool and target.
Stolka teaches displaying an indication of a distance between a position of the surgical tool and the position of the target (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have added the distance display taught by Stolka to the display instructions taught by Dickhans.  Doing so would provide a quantifiable value to the operator regarding the distance to the target, improving the quality of the navigation.
Regarding claim 18, Dickhans in view of Yates, in further view of Stolka, teach the system according to claim 17, and Dickhans further teaches wherein the position of the surgical tool is determined based on the position of the EM sensor (Paragraph 0043).
Regarding claim 19, Dickhans in view of Yates, in further view of Stolka, teach the system according to claim 17, and Dickhans further teaches the position of the surgical tool is determined based on image data (Paragraph 0052).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Regarding claims 1 & 23-24, applicant argues “Applicant respectfully submits that the cited portions of Dickhans and Yates fail to teach or reasonably suggest all the features of amended independent claim 1. Amended independent claims 23 and 24 recite features similar to the features of amended independent claim 1. 
“The Office Action states that "Dickhans fails to disclose that the surgical tool is determined to have moved with respect to the target," and relies on paragraph 46 of Yates for this teaching. Paragraph 46 of Yates discloses the following: 
“Robotic surgical systems are thus provided in which a velocity of a tool being moved by a robotic arm can be reduced if the tool is within a threshold distance from another tool or a tissue surface, as detected by visualizing one or more indicators on the tools and/or tissue. In certain aspects, there can be multiple threshold distances where the closer the tool gets to another object the more the velocity of the tool, as controlled by the robotic arm, is reduced. At a certain close proximity to another object or tool, the robotic arm can be configured to halt movement toward the other object or the tool. The robotic surgical system can also be configured to allow an operator of the robotic surgical system to move the robotic arms beyond the threshold further toward the object or other tool. In other aspects, the robotic surgical system can be configured to gradually move two tools toward each other at a reduced velocity in response to an input by an operator indicating a desire to move the robotic arms simultaneously. 
“Thus, Yates discloses reducing the velocity of or halting the movement of a tool that gets closer to another tool, object, or tissue surface. However, Yates fails to teach or reasonably suggest at least "in response to determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target at the third position to treat the target, generate an alert," as recited in amended independent claim 1, and as similarly recited in amended independent claims 23 and 24”.
The Office Action does not rely on Yates to teach the limitation “in response to determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target at the third position to treat the target, generate an alert”.  Dickhans teaches “in response to determining that the surgical tool has moved after the surgical tool is placed proximate the target at the third position to treat the target, generate an alert”.  Dickhans only does not teach that the determination that the surgical tool has moved occurs with respect to the target; Yates is introduced to teach this limitation.  Yates teaches that movement of the tool can be stopped once it reaches a target position.  Any further velocity would indicate a deviation from the target position.  Therefore, Examiner upholds the combination of Dickhans in view of Yates to teach this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793